UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

)
MUHAMMED RAHIM, )
)
Petitioner, )
)
Vv. ) Civil Action No. 09-1385 (PLF)
)
JOSEPH R. BIDEN, )
President of the United States, et al., )
)
Respondents, )
)
ORDER

The Court has carefully considered Respondents’ Status Report Regarding
Automatic Discovery [Dkt. No. 182], as well as the representations made by counsel in open
court during the December 20, 2022 status conference. The details of automatic discovery are
set forth in Judge Thomas Hogan’s amended case management order, which is incorporated in
this Court’s subsequent discovery order. See In re: Guantanamo Bay Detainee Litigation, Misc.
No. 08-0442 [Dkt. No. 1315] (Dec. 16, 2008); see also Order [Dkt. No. 9]. Judge Hogan’s
amended case management order and this Court’s amendments thereto are referred to as the
Amended Case Management Order. The Court agrees with the Respondents’ proposed
discovery schedule for automatic discovery, but expects no further delays. The Court also
understands from representations made at the status conference that rolling production of
discovery materials is occurring on a monthly basis. Accordingly, it is hereby

ORDERED that the automatic discovery required under the Amended Case

Management Order shall be completed on or before April 1, 2024; it is
FURTHER ORDERED that the Court will convene a status’ conference
approximately every ninety days until automatic discovery is completed, during which time
Respondents shall update the Court and Petitioner’s counsel on progress in providing discovery.
Respondents shall file with the Court a status report regarding the discovery production progress
seven days in advance of each status conference; and it is

FURTHER ORDERED that the next status conference is scheduled for March 21,

2023, at 10:00 a.m., by Zoom videoconference.

 

SO ORDERED.
PAUL L. FRIEDMAN
DATE: (2 2 | 22 United States District Judge